Per Curiam.

The order granting permission to file a late notice of claim (General Municipal Law, § 50-e, subd. 5) was proper under the decisions of this court. (See Matter of Osborn v. Board of Educ., 5 A D 2d 929; Galerneau v. North Colonie Cent. School Dist., 7 A D 2d 693; Matter of Daigneault v. Board of Educ., 7 A D 2d 695; and see, also, Matter of Biancoviso v. City of New York, 285 App. Div. 320 [2d Dept., 1955].) Order affirmed, with $20 costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ„ concur.